Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 12, 2019. Claims 1-15 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al. US2019/00511353 (“Giurgiu”) in view of Zavoli et al. Us2008/0243378 (“Zavoli”).

Regarding claim(s) 1, 14, 15. Giurgiu discloses a map information system comprising: 
a database management device configured to manage a map database used for driving support control that supports driving of a vehicle (FIG. 1 illustrates an example system 120 for map updates. In FIG. 1, one or more mobile device 122 include probes 131 and are connected to the server 125 though the network 127. A database 123, including the server map, is also connected to the server 125. The database 123 and the server 125 make up a developer system 121), wherein the map database includes background map information that indicates a position of a stationary object and an evaluation value, the evaluation value indicates certainty that the stationary object exists at the position indicated by the background map information (abstract, e.g. accurately describe the road object and an absence probability indicative of a likelihood that observation data accurately describe the road object are calculated to determine an updated value for the existence probability. A geographic database is updated in response to the comparison of the updated value for the existence probability to a threshold confidence level.), driving environment information indicating driving environment for the vehicle includes: 
surrounding situation information including information on a detected target that is detected by a sensor installed on the vehicle (para. 5, e.g. The communication interface is configured to receive observation data from sensors of a plurality of vehicles. A first quantity of the plurality of vehicles observed a presence of the road object, and a second quantity of the plurality of vehicles observed an absence of the road object); and 
vehicle state information indicating a state of the vehicle, and the database management device is further configured to: recognize relative behavior of the vehicle with respect to the detected target, based on the driving environment information (para. 112, e.g. The mobile device 122 may be integrated in the vehicle 124, which may include assisted driving vehicles such as autonomous vehicles, highly assisted driving (HAD), and advanced driving assistance systems (ADAS).); and 
Giurgiu does not explicitly disclose determine, based on the relative behavior, whether or not the detected target is the stationary object to set the evaluation value of the background map information regarding a detected position of the detected target. 
Zavoli teaches another map matching system and method. Zavoli further teaches determine, based on the relative behavior, whether or not the detected target is the stationary object to set the evaluation value of the background map information regarding a detected position of the detected target (para. 22, FIG. 1 shows an illustration of an environment 102 that can use vehicle navigation using absolute and relative coordinates, in accordance with an embodiment of the invention. FIG. 1 illustrates a typical street scene together with cars, lanes, road signs, objects and buildings. In accordance with an embodiment, the street information can be stored in a digital map, or map database, together with each of the stationary objects included as records in that database. Companies that provide digital maps are typically referred to as map providers.)
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Giurgiu by incorporating the applied teaching of Zavoli to improve the accuracy of object determination in vehicle navigation.

Regarding claim(s) 2. Giurgiu discloses wherein the vehicle comprises: an information acquisition device configured to use the sensor to acquire the driving environment information; and a driving support control device configured to execute the driving support control based on the driving environment information and the background map information (para. 23, e.g. The sensor array may include one or more sensors configured to detect surroundings of the vehicle, and more specifically, one or more road furniture items. The sensor array may include multiple sensors. Example sensors include an optical distance system such as light detection and ranging (LiDAR), an image capture system such as a camera, a sound distance system such as sound navigation and ranging (SONAR), a radio distancing system such as radio detection and ranging (RADAR) or another sensor. The camera may be a visible spectrum camera, an infrared camera, an ultraviolet camera or another camera.)

Regarding claim(s) 3. Giurgiu discloses wherein when determining that the detected target is the stationary object, the database management device increases the evaluation value of the background map information regarding the detected position from a previous value, and when determining that the (para. 4, calculating, using the processor, an absence probability based on the second quantity of the plurality of vehicles, the absence probability indicative of a likelihood that observation data from the second quantity of the plurality vehicles accurately describe the absence of the road object, calculating, using the processor, an updated value for the existence probability that the road object exists based on the initial value set, the presence probability, and the absence probability, performing, using the processor, a comparison of the updated value for the existence probability to a threshold confidence level, and updating the geographic database as a function of the comparison of the updated value for the existence probability to the threshold.)

Regarding claim(s) 4. Giurgiu in view of Zavoli further teaches wherein when the relative behavior satisfies a first condition, the database management device determines that the detected target is the stationary object (para. 5, The geographic database includes a plurality of road segments, at least one road segment associated with a road object attribute. The memory is configured to store an initial value set for an existence probability that a road object exists.)

Regarding claim(s) 5. Giurgiu discloses wherein the surrounding situation information indicates a relative position of the detected target with respect to the vehicle, and the first condition includes that a shortest distance between the vehicle and the detected target in a period when the vehicle passes by a side of the detected target is less than a distance threshold (para. 4, e.g. , a comparison of the updated value for the existence probability to a threshold confidence level, and updating the geographic database as a function of the comparison of the updated value for the existence probability to the threshold.) 
	
Regarding claim(s) 6. Giurgiu discloses wherein the vehicle state information indicates at least one of a speed and an acceleration of the vehicle and a braking operation, and the first condition further includes that no deceleration of the vehicle occurs in a certain area before the detected target (para. 37, e.g. The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector. The positioning circuitry may include suitable sensing devices that measure the traveling distance, speed, direction, and so on, of the mobile device 122.). 

Regarding claim(s) 7. Giurgiu discloses wherein when the relative behavior does not satisfy the first condition, the database management device determines that the detected target is not the stationary object (para. 29, e.g. The following embodiments includes techniques for updating the map as road furniture items are moved, added, or removed from a roadway. Rather than immediately updating the map when the road furniture is detected, a probability (confidence level) is calculated for the road furniture. The probability is updated over time as additional vehicles detect the road furniture, which increases the probability, and/or additional vehicles that pass the location and do not detect the road furniture, which decreases the probability. When the probability surpasses or falls below a confidence threshold, the map is updated.)

Regarding claim(s) 8. Giurgiu discloses wherein when the relative behavior satisfies a second condition different from the first condition, the database management device determines that the detected target is not the stationary object (para. 113-para. 115, ADAS vehicles include one or more partially automated systems in which the vehicle alerts the driver. The features are designed to avoid collisions automatically.)

Regarding claim(s) 9. Giurgiu discloses wherein the vehicle state information indicates a steering operation, and the second condition includes that the steering operation in a direction to make the vehicle move away from the detected target is performed in a certain area before the detected target (para. 115, e.g. ADAS vehicles include one or more partially automated systems in which the vehicle alerts the driver. The features are designed to avoid collisions automatically. Features may include adaptive cruise control, automate braking, or steering adjustments to keep the driver in the correct lane. ADAS vehicles may issue warnings for the driver based on the traffic estimation level of a current or upcoming road link based on the vehicle database 133 including the road object attribute.). 

Regarding claim(s) 10. Giurgiu discloses wherein the vehicle state information indicates at least one of a speed and an acceleration of the vehicle and a braking operation, and the second condition includes that deceleration of the vehicle occurs in a certain area before the detected target (para. 114, e.g. ther levels of automation are possible. The HAD vehicle may control the vehicle through steering or braking in response to the vehicle database 133 including the road object attribute.)

(para. 51-para. 56, when the comparison is made with the addition confidence threshold first and the existence probability exceeds the addition confidence threshold, there is no to perform a second comparison with the removal confidence threshold.)

Regarding claim(s) 12. Giurgiu discloses wherein determining whether or not the detected target is the stationary object based on the relative behavior includes calculating a certainty factor of the detected target being the stationary object based on the relative behavior (para. 52, the geographic database is updated to add the road furniture. The server 125 is configured to add the road object to the geographic database when the comparison of the updated value for the existence probability (P) is greater than the addition confidence threshold (T.sub.H) (e.g., P>T.sub.H).). 

Regarding claim(s) 13. Giurgiu discloses wherein when the certainty factor is equal to or higher than a certainty factor threshold, the database management device increases the evaluation value of the background map information regarding the detected position, and when the certainty factor is lower than the certainty factor threshold, the database management device decreases the evaluation value of the background map information regarding the detected position (para. 51, e.g. At act S107, the mobile device 122 or the server 125 performs a comparison of the updated value for the existence probability to at least one threshold confidence level. The at least one threshold confidence level may include two confidence levels. An addition confidence threshold is the level for the existence probability that is the minimum needed to add the road furniture to the geographic database.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669